DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 7/1/2022.
Claims 1-7 and 9-17 and 19-20 are pending and have been examined.

Reasons for Allowance
Claims 1-7 and 9-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although wireless drop-in monitoring devices are known in the laundry machine art, as shown by Yoon (KR 101939089 B1), and it is known to provide wireless charging ports for drop-in devices, as shown by US20110315709A1, the prior art of record does not teach, suggest or motivate rotating the drum at a certain speed after ending treatment of the garments; identifying whether the monitoring device is located inside a charging groove in the drum; and activating a function of charging the monitoring device when the monitoring device is identified as being located inside the charging groove, wherein the monitoring device moves in the drum, that is rotating, together with the garments in the garment treatment apparatus, in the context of claim 1.   The benefit of Applicant’s claimed inventive feature is eliminating user intervention to remove and charge the monitoring device.
Independent claim 11 recites all limitation of claim 1 and is therefore allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110315709A1  note insertable device within washing appliance with variety of wireless charging mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711